United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1626
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

Jason Michael Schumacher, also known as Daniel David Schumacher, also known
                             as Jonathan Groom

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                            Submitted: April 19, 2021
                               Filed: May 5, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Jason Michael Schumacher appeals after the district court denied the motion
to compel that he filed in his closed criminal case. Having jurisdiction, this court
vacates the order and remands for dismissal of the motion.
       Schumacher’s appointed counsel has moved for leave to withdraw and filed a
brief stating that this court previously adjudicated an appeal from the criminal
judgment. In a pro se brief, Schumacher requests that plea counsel provide him his
client file.

      This court affirmed the appeal of Schumacher’s conviction and his criminal
case was closed. United States v. Schumacher, 772 Fed. Appx. 412 (8th Cir. 2019).
The district court lacked jurisdiction to consider his motion to compel because there
was no case pending, and the motion should have been dismissed. See United States
v. Gleason, 753 F.2d 83, 85 (8th Cir. 1985); United States v. Woods, No. 15-3304,
2016 WL 3457754, at *3 (10th Cir. 2016).

      The district court’s order is vacated, and the case remanded for dismissal of
the motion. Counsel’s motion to withdraw is granted.
                       ______________________________




                                         -2-